12/16/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0352


                                      DA 20-0352
                                   _________________



IN THE MATTER OF THE ESTATE OF:

GARY ALLEN COOPER,                                                 ORDER

             Deceased.


                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael G. Moses, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 16 2020